Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2196
                       Lower Tribunal No. 20-22913
                          ________________


                               Phil Collins,
                                  Appellant,

                                     vs.

        Orianne Cevey Collins Mejjati Bates, etc., et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

     Fisher Potter Hodas, PL, and Jeffrey D. Fisher, Zachary R. Potter,
Brendon Carrington, Evan Stein, and Gerald F. Richman (West Palm
Beach), for appellant.

     Wolfe Law Miami, P.A., and Richard C. Wolfe, for appellee Orianne
Bates.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     LINDSEY, J.
          Appellant (Third-Party Defendant below) Phil Collins appeals from a

non-final order denying his motion to dismiss for lack of personal

jurisdiction.1 We affirm because Appellee Orianne Bates’s (Counter Plaintiff

below) operative Complaint contains sufficient uncontested jurisdictional

allegations to establish personal jurisdiction under Florida’s long-arm statute.

     I.     BACKGROUND

          This case stems from a dispute over a Miami Beach residential

property. 2 According to the allegations in Mrs. Bates’s operative Complaint,

she and Mr. Collins were married in 1999 and divorced in 2008. A few years

after the divorce, the parties rekindled their relationship and entered into an

oral cohabitation agreement in which Mrs. Bates agreed to relinquish her

rights to her residence on Sunset Island and live with Mr. Collins at a newly

acquired residence on North Bay Road. Pursuant to the alleged agreement,

a Florida LLC 3 would be the record owner of the North Bay Road residence,

and Mr. Collins and Mrs. Bates would be 50% owners of the LLC. It is

undisputed that Mr. Collins is the sole, 100% shareholder of the LLC.


1
  We have jurisdiction pursuant to Florida Rule of Appellate Procedure
9.130(a)(3)(C)(i), which authorizes appeals from non-final orders that
determine the jurisdiction of the person.
2
    The property was sold during this litigation.
3
    5800 North Bay Road, Miami, LLC

                                         2
      In 2020, the parties’ relationship deteriorated, and Mr. Collins moved

to Switzerland. In August 2020, Mrs. Bates married Thomas Bates, and he

moved into the North Bay Road residence. In October 2020, the LLC filed a

complaint seeking to remove Mr. and Mrs. Bates from the property. Mrs.

Bates filed a counterclaim against the LLC and a third-party Complaint

against Mr. Collins alleging that he breached the cohabitation agreement by

failing to transfer 50% of the membership interest in the LLC to Mrs. Bates

and for seeking to have her forcibly removed from the North Bay Road

residence. Alternatively, Mrs. Bates alleges that Mr. Collins fraudulently

induced her to give up her ownership interest in her Sunset Island residence

so that she and Mr. Collins could live together at the North Bay Road

residence. 4

      With respect to personal jurisdiction, the Complaint alleges that the

LLC is registered in Florida and listed as the record title owner of the North

Bay Road property. Further, “at all material times” Mr. Collins was a resident

of Miami-Dade County. More specifically, the Complaint alleges the parties

found the North Bay Road residence together, moved in with their children


4
  The Complaint contains seven counts against Mr. Collins, all of which relate
to the North Bay Road residence (enforcement and/or breach of contract,
fraudulent inducement, promissory estoppel, breach of fiduciary duty,
constructive trust and/or equitable lien, breach of oral agreement, and unjust
enrichment).

                                      3
in 2015, and lived there together until Mr. Collins vacated the residence and

moved to Switzerland in August 2020.

         Mr. Collins moved to dismiss for lack of personal jurisdiction arguing

that Mrs. Bates’s Complaint failed to allege sufficient jurisdictional facts to

satisfy Florida’s long-arm statute. Mrs. Bates filed a response, and both

parties submitted affidavits in support of their jurisdictional arguments.

Following a hearing, the trial court denied Mr. Collins’s motion to dismiss.

Mr. Collins timely appealed.

   II.      ANALYSIS

         We review de novo a trial court’s ruling on a motion to dismiss for lack

of personal jurisdiction. See, e.g., Wendt v. Horowitz, 822 So. 2d 1252, 1256

(Fla. 2002).

         The issue before us concerns the sufficiency of the jurisdictional

allegations in Mrs. Bates’s Complaint. “Procedurally, the plaintiff bears the

initial burden of pleading sufficient facts to bring the action within the ambit

of the long-arm statute.” Belz Investco Ltd. P’ship v. Groupo Immobiliano

Cababie, S.A., 721 So. 2d 787, 789 (Fla. 3d DCA 1998) (citing Venetian

Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989); Washington Cap.

Corp. v. Milandco, Ltd., Inc., 695 So. 2d 838 (Fla. 4th DCA 1997); AG Rotors,

Inc. v. Haverfield Corp., 585 So. 2d 429 (Fla. 3d DCA 1991)). This may be



                                         4
done by alleging sufficient facts to fit within one or more of the subsections

of Florida’s long-arm statute or by tracking the language of the long-arm

statute. Id.

      Mr. Collins maintains that Mrs. Bates failed to allege sufficient

jurisdictional facts to bring her action within the ambit of Florida’s long-arm

statute. 5 We disagree. Though the Complaint does not cite or track the

language of the long-arm statute, it does contain sufficient jurisdictional

allegations. For instance, the Complaint alleges that “at all material times,”

Mr. Collins was a resident of Miami-Dade County and that he lived at the

North Bay Road residence—the subject of the dispute—with Mrs. Bates from

2015 until he moved to Switzerland in August 2020. The Complaint also



5
  Mr. Collins also argues there is no personal jurisdiction due to insufficiency
of process because he was not served with a summons. We reject this
argument because it was not preserved. Mr. Collins did not challenge the
sufficiency of process with respect to Mrs. Bates’s November 9, 2020 third-
party complaint. Indeed, Mr. Collins’s counsel filed a written acceptance of
service on November 11, 2020. On appeal, Mr. Collins argues that the
acceptance of service was only a partial waiver. More specifically, he argues
he only waived his ability to challenge sufficiency of service pursuant to
Florida Rule of Civil Procedure 1.140(b)(5) and that he did not waive his
ability to challenge sufficiency of process pursuant to Rule 1.140(b)(4).
However, Mr. Collins did not make this nuanced argument in his motion to
dismiss Mrs. Bates’s December 7, 2020 amended third-party complaint (the
operative Complaint). See Fla. R. Civ. P. 1.140(b) (“The grounds on which
any of the enumerated defenses are based and the substantial matters of
law intended to be argued must be stated specifically and with particularity
in the responsive pleading or motion.”).

                                       5
alleges that Mr. Collins is the sole shareholder of the Florida LLC that was

the owner of record of the North Bay Road residence. These allegations are

sufficient to bring the action within the ambit of Florida’s long-arm statute.

See § 48.193(2), Fla. Stat. (2022) (“A defendant who is engaged in

substantial and not isolated activity within this state, whether such activity is

wholly interstate, intrastate, or otherwise, is subject to the jurisdiction of the

courts of this state, whether or not the claim arises from that activity.”); see

also Haueter-Herranz v. Romero, 975 So. 2d 511, 516 (Fla. 2d DCA 2008)

(holding that defendants were subject to long-arm jurisdiction because they

resided in Florida and were being sued for actions taking place in Florida

even though defendants were citizens of Spain and Switzerland, were not

legal residents of Florida, and did not intend to make Florida their permanent

residence).

      Since the allegations in the Complaint sufficiently establish long-arm

jurisdiction, the burden shifts to Mr. Collins to contest the jurisdictional

allegations by way of affidavit or similar sworn proof. See Belz Investco, 721

So. 2d at 789; Venetian Salami, 554 So. 2d at 502. Here, Mr. Collins’s

affidavit is insufficient to contest the jurisdictional allegations. The affidavit

does not dispute that Mr. Collins was a resident of Miami-Dade County at all

material times nor does it dispute that Mr. Collins lived at the North Bay Road



                                        6
residence from 2015 to 2020. Instead, the affidavit states the undisputed

fact that Mr. Collins currently resides in Switzerland. Moreover, the affidavit

is silent as to Mr. Collins’s ownership of the Florida LLC, which was the

record owner of the North Bay Road property. 6

           Because Mr. Collins’s affidavit is insufficient to contest the jurisdictional

allegations in the Complaint, our analysis ends here. Cf. Belz Investco, 721

So. 2d at 789 (“If properly contested, the burden then returns to the plaintiff

to refute the evidence submitted by the defendant, also by affidavit or similar

sworn proof. The trial court can resolve the jurisdictional question solely on

the basis of the affidavits, so long as they do not conflict. If the affidavits do

conflict, however, then the trial court must conduct a limited evidentiary

hearing to resolve the factual dispute.” (citations omitted)).

    III.      CONCLUSION

           Because Mrs. Bates’s Complaint contains sufficient jurisdictional

allegations to establish personal jurisdiction under Florida’s long-arm statute,


6
  Many of the assertions in Mr. Collins’s affidavit are legal conclusions, which
are insufficient to contest the jurisdictional allegations in the Complaint. See
Intego Software, LLC v. Concept Dev., Inc., 198 So. 3d 887, 893 (Fla. 1st
DCA 2016) (“If a defendant’s affidavits supporting dismissal for lack of
personal jurisdiction merely assert legal conclusions or otherwise fail to
controvert the pertinent factual allegations of a complaint, the burden of proof
on the existence or nonexistence of jurisdiction does not shift back to the
plaintiff.” (citing Acquadro v. Bergeron, 851 So. 2d 665, 673 (Fla. 2003);
Lampe v. Hoyne, 652 So. 2d 424, 426 (Fla. 2d DCA 1995))).

                                             7
and the pertinent factual allegations were not sufficiently contested by Mr.

Collins’s affidavit, we affirm the trial court’s denial of Mr. Collins’s motion to

dismiss.

      Affirmed.




                                        8